Citation Nr: 0125835	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  00-01 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service-connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty for training from June 1975 
to October 1975, and on active duty from November 1990 to 
June 1991.  He also served on unverified periods of inactive 
duty training, to include one such period in October 1993.  
This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
New Orleans, Louisiana, in which service-connection for 
bilateral hearing loss was denied.  

The Board remanded this matter in February 2001.  The 
requested development has been accomplished and the issue has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  Defective hearing was recorded on the veteran's November 
1974 Louisiana Army National Guard Report of Medical 
Examination, at enlistment.

2.  There is no competent medical evidence that the veteran's 
pre-service bilateral hearing loss increased in severity 
between June 1975 to October 1975 while on active duty for 
training.  

3.  The veteran's pre-service bilateral hearing loss did not 
increase in severity between November 1990 to June 1991 while 
on active duty.  


CONCLUSION OF LAW

Bilateral hearing loss was not aggravated by the veteran's 
active duty or active duty for training.  38 U.S.C.A. § 1101, 
1110, 1131, 1153, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304 (2001).  A preexisting injury or 
disease will be considered to have been aggravated by active 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.306(a) (2001).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.306(b) (2001).  A veteran seeking 
service connection by aggravation is not entitled to 
presumption of aggravation in service, where there was 
temporary worsening of symptoms, but the condition itself did 
not worsen.  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  

Under the provisions of 38 C.F.R.§ 3.385 (2001), impaired 
hearing is considered a disability warranting service 
connection when auditory thresholds in any of the frequencies 
of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds of at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores are less than 94 percent using the 
Maryland CNC test.

Defective hearing was recorded on the veteran's November 1974 
Louisiana Army National Guard Report of Medical Examination.  
Pure tone thresholds, in ISO units, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
40
X
45
LEFT
20
45
35
X
35

The veteran was found qualified for enlistment.  By some 
medical authorities, decibel thresholds of 0 to 20 represent 
normal hearing, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  Under these criteria, the veteran had bilateral 
hearing loss prior to entry into service as demonstrated by 
decibel thresholds of both ears on audiometric testing at 
that time.  

The question now for the Board to determine is whether the 
pre-service bilateral hearing loss increased in severity 
during the veteran's period of active duty for training or 
active duty.  The veteran served on active duty for training 
from June 1975 to October 1975.  He contends that his pre-
service bilateral hearing loss was aggravated while on active 
duty for training.  Lay persons are free to offer an 
eyewitness account of the veteran's visible symptoms, but are 
not competent to provide a medical diagnosis of the veteran's 
condition.  Espitiru v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  However, the veteran is a layperson with no medical 
training or expertise, his statements standing alone do not 
constitute competent medical evidence.  A lay person is not 
competent to make a medical diagnosis or render a medical 
opinion that relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

An audiological evaluation was not performed between June 
1975 and October 1975.  Therefore, there is no competent 
medical evidence that the veteran's pre-service bilateral 
hearing loss increased in severity during his period of 
active duty for training.  

The veteran was ordered to active duty in support of 
Operation Desert Shield/Desert Storm from November 30, 1990 
to June 7, 1991.  The December 1990 Army audiological 
evaluation pure tone thresholds, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
70
90
80
90
70
LEFT
45
60
30
40
30

The January 1991 private audiological evaluation, done at the 
request of the Army, provided pure tone thresholds, in 
decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
70
90
75
75
60
LEFT
45
60
30
40
35

The impression was severe sensorineural hearing loss of the 
right ear and moderate sensorineural hearing loss of the left 
ear.  

In June 1991 the veteran was examined for mobilization for 
Operation Desert Shield/Desert Storm.  The June 6, 1991 Army 
audiological evaluation pure tone thresholds, in decibels, 
were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
E-6
E-6
E-7
X
X
LEFT
70
35
45
45
50

The recommendation was that the veteran would require annual 
hearing tests.  He was qualified for release from active 
duty.  

The April 2001 VA audiological evaluation pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
80
90
75
70
60
LEFT
60
70
40
40
40

The evidence does not demonstrate an increase of hearing 
impairment between November 30, 1990 to June 7, 1991.  In 
December 1990 the average pure tone threshold was 80 decibels 
in the right ear and 41 decibels in the left ear.  In January 
1991 the average pure tone threshold was 74 decibels in the 
right ear and 42 decibels in the left ear.  On June 6, 1991 
the examiner indicated that the veteran was unable to 
validate the right ear and noted error code #7.  The average 
pure tone threshold was 49 decibels in the left ear.  In the 
right ear there was only a six decibel difference between 
December 1990 and January 1991 and in the left ear there was 
only a eight decibel difference between December 1990 and 
June 1991.  There was a difference of seven decibels in the 
right ear and six decibels left ear between the December 1990 
audiologic evaluation and the April 2001 VA examination.  
This evidence does not show an appreciable increase in 
hearing impairment while the veteran was ordered to active 
duty in support of Operation Desert Shield/Desert Storm.  

Hence, the Board finds that the veteran's pre-service 
bilateral hearing loss was not aggravated by service and that 
service-connection is not warranted for bilateral hearing 
loss.  

Further, the Board finds that VA has satisfied its duties to 
notify and to assist the veteran in this case pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) and implementing regulations.  


ORDER

Service-connection for bilateral hearing loss is denied.  


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

